                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                 :
 In re:                                          : Chapter 11
                                                 :
 CarbonLITE Holdings LLC, et al.,                : Case No. 21-10527 (JTD)
                                                 : Jointly Administered
                              Debtors.           :
                                                 :

                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 9010-1 and the attached certification, counsel moves for the admission
pro hac vice of Michael D. Vagnoni, Esquire to represent Anchor Fire Protection Co. Inc.
(“Anchor”) in this action.

Dated: March 31, 2021                    OBERMAYER REBMANN
                                         MAXWELL & HIPPEL LLP

                                         By: /s/ Leslie B. Spoltore
                                         Leslie B. Spoltore (No. 3605)
                                         123 S. Justison Street, Suite 100
                                         Wilmington, DE 19801-5364
                                         Telephone: (302) 238-6947
                                         Email: leslie.spoltore@obermayer.com


                                    ORDER GRANTING MOTION

IT IS HEREBY ORDERED that counsel’s Motion for Admission pro hac vice is granted.




                                                  1
4836-8217-2643.v1-3/31/21
            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the Commonwealth of
Pennsylvania and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules and with the Standing Order for District Court Fund, revised August
31, 2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for
District Court.

Date: March 31, 2021                  OBERMAYER REBMANN
                                      MAXWELL & HIPPEL LLP

                                      By: Michael D. Vagnoni
                                      Michael D. Vagnoni, Esq.
                                      1500 Market Street, Suite 3400
                                      Philadelphia, PA 19102
                                      Telephone: (215) 665-3165
                                      Email: michael.vagnoni@obermayer.com




                                                 2
4836-8217-2643.v1-3/31/21
